COX, Judge
(dissenting):
19. This case turns on two salient facts, as found by the Court of Military Review:
When the Secretary of the Army redesignated the United States Army Training Center and Fort Dix as the United States Army Garrison, Fort Dix, the general court-martial convening authority of the Commander, United States Army Training Center and Fort Dix, was terminated. The commander of the United States Army Garrison, Fort Dix, became a new general court-martial convening authority by the grant of authority from the Secretary of the Army on 23 October 1992, and was not a successor in command of the United States Army Training Center and Fort Dix.
37 MJ 960, 962 (1993).
20. The first fact — that the general court-martial convening authority of the commander of the training center was terminated— makes sense to me. Otherwise, the Secretary of the Army would not have found it necessary to specifically grant the power to the new commander of the Army Garrison. It should be noted that, without this express grant of authority, the colonel who commanded United States Army Garrison, Fort Dix, would not have enjoyed the power to convene general courts-martial by statute. See Art. 22, Uniform Code of Military Justice, 10 USC § 822.
21. The second fact, of paramount importance, is that the Secretary of the Army did, in fact, designate the Commander of the United States Army Garrison, Fort Dix, as a General Court-Martial Convening Authority. Thus, had he followed the rules, he could *498have lawfully convened a general court-martial and referred this case to it.
22. Based upon these two facts, I conclude that these charges could not have been referred to “a court-martial convened by ... a predecessor” convening authority. RCM 601(b), Manual for 'Courts-Martial, United States, 1984. There was no predecessor convening authority; indeed, there was no preceding command. If there was none, none can be created de facto.
23. Furthermore, I conclude that the charges were not referred to a general court-martial convened by the new convening authority. Granted, it can be argued that, even though the procedure used was highly irregular, the court-martial nevertheless was de facto (if not de jure) convened by reference to the old convening order and that the charges were properly referred to it. I could readily accept that argument except for one other fundamental proposition of law stated by the court below:
A court-martial is properly convened when an authorized convening authority personally selects the members to sit as a court-martial. The court-martial is created by a convening order of the convening authority. RCM 504(a); United States v. Stafford, 25 MJ 609, 610 (ACMR 1987)....
37 MJ at 962 (emphasis added) (footnote omitted).
24. In this case it is apparent that the convening authority did not incidentally or inadvertently “personally select” the members by his referral because it is not disputed that the majority of the members on the order were no longer at Fort Dix at the time. See United States v. Allgood, supra at 962 n. 2. In addition, since there was no predecessor in command, no “authorized” convening authority selected the members.
25. Thus, I conclude, as did the Court of Military Review, that the accused’s court-martial lacked jurisdiction to try him. I realize that my colleagues find comfort in the fact that Colonel Warner was indeed a bona fide general court-martial convening authority and, thus, we should not be bothered by the mere technicalities which impede the lawful prosecution of this accused for his misdeeds. My only retort to this ad hoc approach to justice is that it fails to consider this bedrock of all criminal law: No person shall suffer the punishment of a court of law unless that court has jurisdiction over the person and the case. Otherwise, we become like animals. He who is the strongest can assert his power over the weak and dare him to complain.
I respectfully dissent and would uphold the decision of the United States Army Court of Military Review setting aside the findings and sentence.